                  Case 1:18-cr-00021 Document 6 Filed 12/31/18 Page 1 of 2


                                                                                      FILED
                                                                                        Clerk
     SHAWN N. ANDERSON                                                              District Court
     United States Attorney
     GARTH R. BACKE                                                                DEC 31 2018
     Assistant United States Attorney                                      for the Northern Mariana Islands
     P.O. Box 500377                                                       By________________________
     Horiguchi Building, Third Floor                                                 (Deputy Clerk)
     Saipan, MP 96950
     TEL: (670) 236-2980
     FAX: (670) 236-2985

     Attorneys for the United States of America

                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN MARIANA ISLANDS

      UNITED STATES OF AMERICA,                                  Case ~         1 8 0002 1
                     Plaintiff,

                             vs.                                   WARRANT OF REMOVAL

      DMITRII MAKARENKO, a/k/a “Dmitryi,”

                     Defendant.



1    TO:    U.S.MARSHAL
2           Or other law enforcement agency, including the Federal Bureau of Investigation and/or
3           Homeland Security Investigations

4           An Indictment against Defendant DMITRII MAKARENKO, a/k/a “Dmitryi,” having

5    been returned in the United States District Court for the Southern District of Florida on June 15,

6    2017 (Case No. 17-20407), charging him with one count of Conspiracy to Export Defense Articles

7    Without a License (in violation of 18 U.S.C.   §   371), four counts of Attempting to Export Defense

 8   Articles Without a License (in violation of 22 U.S.C.          §   2778), and two counts of Money

 9   Laundering (in violation of 18 U.S.C.   §   1956(a)(2)(A)); and a Warrant for Arrest having been

10   issued for his arrest, and

11           Said DMITRII MAKARENKO, a/k/a “Dmitryi,” having been arrested in this District


                                                    Page 1 of2
                 Case 1:18-cr-00021 Document 6 Filed 12/31/18 Page 2 of 2




1   on the warrant of arrest issued pursuant to the above Indictment, admitted identity, and to being

2   held to answer in the Southern District of Florida, Defendant, DMITRII MAKARENKO, a/k/a

3   “Dmitryi,” is committed to your custody pending removal to the Southern District of Florida;

4          You are therefore commanded to remove Defendant, DMITRII MAKARENKO, a/k/a

5   “Dmitryi,” forthwith to the Southern District of Florida and there deliver him to the United States

6   Marshal for the District or to some other officer authorized to receive him.

           SO ORDERED on December 31, 2018.



                                                         RAMONA V. N~k’JGLONA
                                                         Chief Judge




                                                 Page 2 of2
